DAVIDSON, Judge.
Under an indictment charging that appellant killed her husband with malice aforethought, she was convicted of -murdering' him without malice. Punishment was assessed at five years in the penitentiary.
Both parties had been drinking, during which time the deceased slapped appellant. The killing resulted.
The jury rejected appellant’s defensive theory but accepted the testimony showing murder without malice.
We have examined the record before us and fail to find that reversible error was committed in the trial of the case.
We are favored with no brief on the part of the appellant.
The judgment is affirmed.